Van Brunt, P. J.
It is the well-settled rule that an open commission should never be granted, except under peculiar circumstances, and certainly not upon the motion of the plaintiff without the strongest and most convincing reasons, as the granting of such a motion upon behalf of the plaintiff would simply be transferring the trial of the cause to a jurisdiction different from that in which he has seen fit to place the venue. No facts whatever, justifying the order in question, are disclosed by the papers upon which this motion was granted. It may be more convenient for the plaintiffs to transfer the trial of the cause to some other jurisdiction, but this affords no ground for granting this extraordinary relief. The order should therefore be reversed, with $10 costs and disbursements, and the motion denied, with $10 costs, with leave, upon payment of the costs of the motion and of this appeal, for the plaintiffs to move for a commission upon interrogatories. All concur.